A head-on collision occurred between an automobile driven by plaintiff and a red truck owned by defendant. The sole issue as to negligence was which car was on the wrong side of the road. Plaintiff testified that she was always on the right side. Defendant claimed she was on the left side, attempting to pass another car. The case was submitted to the jury on special questions. Defendant had verdict and judgment on its cross-action.
Defendant's counsel asked a witness whether, immediately after the collision, plaintiff had said anything about how the accident had happened. The witness answered that plaintiff had said she did not know. On re-direct, plaintiff's counsel asked for the balance of her statement, if any, about the cause of the accident. The court excluded the testimony. The witness would have testified that plaintiff added:
"Except that a red car turned right into me and struck me."
The exclusion of the testimony was error. Atherton v.Defreeze, 129 Mich. 364; Lichtenberg v. Mair, 43 Mich. 387. It was prejudicial because the whole statement would have negatived the impression left by the record as it stands, that plaintiff had manufactured her testimony.
Judgment reversed, with new trial, and costs to plaintiff.
McDONALD, C.J., and WEADOCK, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 110